Good, J.
This is a companion case to Robertson v. Safe Way Stores, Inc., ante, p. 82, decided at the present term of court. In the instant case plaintiff recovered a judgment for $100, and defendants have appealed.
The facts relative to the false imprisonment are the same as those detailed in Robertson v. Safe Way Stores, Inc., supra, and grow out of the same transaction. This action is by the son, while the former is by the father. The facts are quite similar and need not be here repeated. The only contention of defendants on this appeal is that the verdict is excessive.
For the reasons set forth in Robertson v. Safe Way Stores, Inc., ante, p. 82, we are of the opinion that the contention cannot be sustained.
No error is apparent.
Affirmed.